ORDER
PER CURIAM.
Robert F. Lee (Lee) appeals from the judgment upon his conviction by a jury of interference with a police officer in violation of a St. Louis County ordinance. The trial court sentenced Lee to pay a fine of $1,000 plus court costs. On appeal, Lee contends the trial court erred in denying *258his motions for judgment of acquittal because there was insufficient evidence for a reasonable jury to find beyond a reasonable doubt that Lee interfered with or obstructed a police officer in the performance of his official duties.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rules 30.25(b) and 84.16(b).